Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
                                                                    DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 12/12/2019 has been fully considered and is attached hereto.
Specification
The disclosure is objected to because of the following informalities: application (¶ 56, lines 2-3), the reference characters “206” and “207” have been mentioned, however drawings does not show the reference characters. Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an anti-corrosion protective structure” in claims 4, 6 and 8 must be shown or the feature canceled from the claims.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “214” and “216” has been used (Figs 2, 5 and 6), however application does not mention them.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference characters mentioned in the description:  “206” and “207” [0056].


					Claim Objections
Claims 4 are objected to because of the following informalities: 
● In Claim 16, Line 1 -- in Claim 17, Line 4 -- in Claim 19, Line 1 – and in Claim 20, Line 27 “a coolant” should be changed to read - - the coolant - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10-11 and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Suga et al (US 6,052,284). 
Regarding Claim 10, Suga (In Fig 1) discloses a chip cooling housing (20) comprising a coolant (7) inlet (61) and a coolant outlet (62) and configured to be secured to a circuit board (10) such that a first part (part of 10 sealed in 20) of the circuit board is tightly enclosed by the chip cooling housing and a cooling space (25) is formed between the first part of the circuit board and the 211012-2625 / 2018P51675USchip cooling housing (Col 3, II. 38-43), and a second part (part of 10 not sealed in 20) of the circuit board (10) projects from the chip cooling housing (20), (Fig 1).
Regarding Claim 11, Suga discloses the limitations of claim 10, however Suga (In Fig 1) further discloses  herein the chip cooling housing (20) is formed in an integral fashion and comprises a sealing element (4) configured to seal a gap between the circuit board (10) introduced into the cooling space (25) and the chip cooling housing (20).
Regarding Claim 13, Suga discloses the limitations of claim 10, however Suga (In Fig 1) further discloses wherein the coolant inlet (61) and the coolant outlet (62) are formed at opposite sides of the chip cooling housing (20), (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Suga in view of Leigh et al (10,542,640).
Regarding Claim 12, Suga discloses the limitations of claim 10, however Suga (In Fig 1) further discloses wherein the chip cooling housing (20) is formed in a bipartite fashion (Fig 1), however Suga does not disclose wherein the chip cooling housing comprises a securing element and a sealing element, wherein the securing element is configured to secure a first part of the chip cooling housing and a second part of the chip cooling 
Instead Leigh in (Fig 4) teaches wherein the chip cooling housing (16) comprises a securing element (414) and a sealing element (108), wherein the securing element is configured to secure a first part (16-1) of the chip cooling housing and a second part (16-2) of the chip cooling housing to one another and to the circuit board (102), and wherein the sealing element is configured to seal a gap between the circuit board (102) introduced into the cooling space (110) and the chip cooling housing (16-1/16-2), (Col 9, II. 29-45). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Suga with Leigh with a securing element and a sealing element with securing means securing first part and second part of the chip cooling housing to one another and to the circuit board to benefit from preventing dielectric liquid within the sealed chamber from moving from the first side to the second side of the circuit board (Leigh, Col. 5, II. 2-7).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Suga et al (US 6,052,284) Fig 1 in view of Fig 3.
Regarding Claim 14, Suga (In Fig 1) discloses the limitations of claim 10, however Suga (In Fig 1) does not disclose wherein the coolant inlet and the coolant outlet are formed at a same side of the chip cooling housing.
Instead Suga (In Fig 3) teaches wherein the coolant inlet (61) and the coolant outlet (62) are formed at a same side of the chip cooling housing (20), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Suga’s Fig 1 with Fig 3 with the coolant inlet and outlet at the same side of the chip cooling housing to benefit from dispensing and reducing number of inlets and outlets by forming holes in the circuit board connecting cooling chambers (Suga, Col. 5, II. 30-38).
Allowable Subject Matter
Claims 1-9 and 15-21 are allowed.


With respect to claims 1-9 and 15-21, the allowability resides in the overall structure of the device as recited in independent claims 1, 15 and 20 and at least in part because claims 1, 15 and 20 recite, “at least one semiconductor chip embedded into the electrically insulating part in a part of the circuit board; and through openings in the part of the circuit board for passage of a cooling liquid, wherein the electrically conductive part comprises a first outer conductive layer on the first surface and a second outer conductive layer on the second surface, wherein the electrically conductive part comprises a first inner conductive layer which is electrically connected to the semiconductor chip” in claims 1, 15 and 20.
 The aforementioned limitation in combination with all remaining limitations of claims 1, 15 and 20 are believed to render said claims 1, 15 and 20 and all claims dependent therefrom (claims 2-9, 16-19 and 21) patentable over the art of record. 
The closest art of record is believed to be that of Leigh et al (US 10,542,640 – hereafter “Leigh”).
While Leigh In Fig 4 teaches a circuit board (102), comprising: an electrically insulating part and an electrically conductive part (Col 4, II. 3-8, Col. 13, II. 26-33); and through openings (212) in the part of the circuit board for passage of a cooling liquid (dielectric, Col 2, II. 3-6), the through openings extending from a first surface of the circuit board to a second surface of the circuit board (Fig 4), wherein the electrically conductive part comprises a first outer conductive layer (conductive layer electrically connecting to 104) on the first surface and a second outer conductive layer (conductive layer electrically connecting to 303) on the second surface (Fig 4). 
However neither Leigh, nor any art of record, either alone or in combination, teach or suggest the above mentioned limitations of claims 1, 15 and 20. 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Thermal Management Assemblies having Cooling Channels within Electrically Insulated Posts for Cooling Electronic Assemblies US 10,945,333, Reconstituted Wafer Assembly US 10,943,851, Multi-Chip Cooling Method for Semiconductor Chips Involves Exposing Top Surface and Bottom Surface of Chip on Substrate US 5380956, Power Semiconductor Module, Has Printed Circuit Board Comprising Power Semiconductor Device and Island of Thermally Conducting Foam EP 2985788. Other pertinent art made of record are on form PTO-892 notice of reference cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                              

/ZACHARY PAPE/Primary Examiner, Art Unit 2835